Citation Nr: 1400850	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.  
 
2.  Entitlement to service connection for left upper extremity peripheral neuropathy as secondary to diabetes.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to diabetes.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy as secondary to diabetes.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy as secondary to diabetes.

6.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes.

7.  Entitlement to service connection for hypertension to include as secondary to diabetes.  

8.  Entitlement to an initial disability rating in excess of 20 percent for disfiguring facial scars, left neck and forehead.

9.  Entitlement to an initial disability rating in excess of 20 percent for migraine headaches.

10.  Entitlement to an initial disability rating in excess of 10 percent for tender forehead scar.

11.  Entitlement to an initial disability rating in excess of 10 percent for tender scar of the left neck.

12.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound scar of the right lower sternum and tender scar of the left thigh.

13.  Entitlement to an initial disability rating in excess of 10 percent for memory impairment due to traumatic brain injury (TBI).

14.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with chronic depression. 

15.  Entitlement to service connection for a total disability evaluation for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits via Form 21-534 in January 2012.  Fast Letter 10-30 indicates that receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  The Agency of Original Jurisdiction (AOJ), however, must first adjudicate the issue of substitution.  The Board notes that the April 2012 decision from the Milwaukee RO indicates that a substitution determination was pending before the original AOJ, the Chicago RO.  Though the Chicago RO issued a March 2013 statement of the case (SOC) and March 2013 supplemental statement of the case (SSOC), there is no formal determination of substitution.  A remand is required in order to determine whether the substitution of the appellant for the Veteran is proper. 

As determination of whether the Appellant can substitute for the Veteran on the issues of entitlement to a TDIU; entitlement to service connection for diabetes mellitus due to herbicide exposure; and entitlement to service connection for neuropathy of the right and left lower extremities, neuropathy of the right and left upper extremities, erectile dysfunction, and hypertension, all as secondary to multiple myeloma; and entitlement to increased initial ratings for disfiguring facial scars, migraine headaches, tender forehead scar, tender scar of the left neck, shell fragment wound scar of the right lower sternum with tender scar of the left thigh, memory impairment due to TBI, and PTSD with chronic depression are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether substitution of the appellant for the Veteran is proper.  Refer to the appellant's January 2012 Form 21-534, as well as Fast Letter 10-30 which states that a timely filing of VA Form 21-534 must be interpreted as a substitution request.

2.  Conduct any additional development as necessary. 

3.  Thereafter, readjudicate the claims with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


